Action to recover damages for personal injuries brought by a resident of Connecticut against a resident of New York, arising out of an automobile accident in Connecticut. Defendant appeals from an order denying his motion to dismiss the complaint on the ground that the cause of action did not accrue within the time limited by law for the commencement of an action thereon. The appeal insofar as the motion was based on the ground that there was another action pending has been abandoned. Order affirmed, with $10 costs and disbursements. Connecticut has a one-year Statute of Limitations for negligence actions. (Gen. Stat. of Conn. [Revision of 1949], § 8324.) The accident happened on December 21, 1950. The action was commenced in New York by delivery of process to the Sheriff of Westchester County on December 19, 1951. (Civ. Prae. Act, § 17.) Personal service was effected by the Sheriff on January 3, 1952. Connecticut does not have a statute similar to section 17 of the Civil Practice Act. In that State the time when the action is regarded as having been brought is the date of service of the writ on defendant. (Consolidated Motor Lines V. M <& M Transp. Co., 128 Conn. 107.) Although the Connecticut Statute of Limitations is applicable to this action (Civ. Prae. Act, § 13), the method prescribed by Connecticut statute for the commencement of an action (§ 7773) is not an integral part of the Connecticut Statute of Limitations and, therefore, the time at which the action is deemed commenced under the law of New York governs. {Isaaelcs v. Jeffers, 144 F. 2d 26, certiorari denied 323 U. S. 781; Collins v. Manville, 170 111. 614; Bond v. Pennsylvania R. R. Co., 124 Minn. 195.) Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur. [See post, p. 893.]